—Order, Supreme Court, New York County (Helen Freedman, J.), entered October 19, 1994, which, upon reargument, granted defendant Otis Elevator Co.’s motion for summary judgment dismissing plaintiffs’ Labor Law § 200 and common-law negligence claims, unanimously affirmed, without costs.
The IAS Court properly applied the same analysis to plaintiffs’ statutory and common-law theories of recovery in concluding that they had failed to raise a triable issue of fact with respect to defendant Otis’s authority to supervise the activity that resulted in the injury. The court also properly determined that the injury was caused by the laborer’s method of operation, which was unforeseeable (see generally, Brezinski v Olympia & York Water St. Co., 218 AD2d 633, 634, quoting Comes v New York State Elec. & Gas Corp., 82 NY2d 876, 877; Balaj v Equitable Life Assur. Socy., 211 AD2d 487, Iv denied 85 NY2d 811).
We have considered plaintiffs’ other arguments and find them to be without merit. Concur—Ellerin, J. P., Wallach, Ross, Nardelli and Tom, JJ.